     Case 2:18-cv-00613-TLN-CKD Document 38 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAMBERT G. CHAMBERS,                              No. 2:18-cv-0613 TLN CKD P
12                          Plaintiff,
13             v.                                       ORDER
14    R. MCFADDEN-JENSEN, et al.,
15                          Defendants.
16

17            A settlement conference was held in this matter on November 11, 2020. The case did not

18   settle. Accordingly, IT IS HEREBY ORDERED that:

19            1. The stay imposed in this matter on April 6, 2020 is lifted; and

20            2. Defendant Ambler shall file a response to plaintiff’s amended complaint within 14

21                  days.

22   Dated: November 18, 2020
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26   1
     cham0613.ans
27

28
